Citation Nr: 0503451	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947.  He died in October 1986.  The appellant in 
this matter is the veteran's widow.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, in order to undertaken actions 
to ensure full compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Upon completion of the actions requested, the case 
was returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied most recently by the Board in a decision entered 
in August 2000.  

2.  The evidence added to the record since the August 2000 
Board decision does not bear significantly and substantially 
upon the question at hand, it is duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's August 2000 decision, denying entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was remanded to the RO in 
December 2003 in order to facilitate compliance with the 
VCAA.  All of the directives of the Board set forth in its 
prior remand appear to have been completed in full, and it is 
of note that the appellant does not contend otherwise.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

The VCAA significantly added to the statutory law concerning 
VA duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to the duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice as to the foregoing was provided 
to the appellant in this instance through the VA's letter, 
dated in January 2004, as supplemented by subsequent 
correspondence from the RO to her.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA offered to 
assist the appellant in the development of any pertinent 
evidence, but the appellant did not thereafter request such 
assistance.  All available, pertinent data  has previously 
been obtained and made a part of the claims folder.  No other 
evidence necessary for a review of the merits of the issue 
presented are known to VA.  Thus, it is concluded that all 
assistance due the appellant has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while the enactment of the VCAA predated the 
initial RO adjudication, full notice of the VCAA followed 
with readjudication by the RO, and notice to the appellant, 
as provided by Pelegrini.  Therefore, to decide the appeal 
would not be prejudicial error to the appellant under Bernard 
v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

The Board's August 2000 decision was based on its findings 
that the cause of the veteran's death, rectal cancer, was 
first clinically manifested many years after service and that 
there was no showing that his fatal rectal cancer was 
causally related to any incident of service, including his 
claimed exposure to ionizing radiation.  While the appellant 
was incorrectly informed by September 2004 VA correspondence 
that her appeal had been forwarded to the United States Court 
of Appeals for Veterans Claims (Court) on August 14, 2000, 
there is no indication from the record that a formal appeal 
was ever accepted for review by the Court or that the Court 
acted on any appeal received with respect to the Board's 
decision of August 2000.  Accordingly, finality has attached 
to the Board's August 2000 decision.  38 U.S.C.A. § 7104.  
Cf. McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (Erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.)

Given the finality of the August 2000 action, the question 
now is whether new and material evidence has been presented 
to reopen the claim.  In this instance, the appellant 
presents additional documentary evidence involving 
photographs and a November 1945 letter written by the veteran 
to his mother and she alleges that such evidence is both new 
and material, such as to warrant a reopening of the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The current appeal 
stems from the appellant's filing of a claim to reopen prior 
to August 29, 2001, and, as such, the changes effectuated in 
August 2001 to 38 C.F.R. § 3.156 are not for application.  

On file at the time of entry of the August 2000 decision were 
primarily, as pertinent to this matter, a very limited number 
of the veteran's service medical records; his certificate of 
death indicating that the cause of death was a hemorrhage 
from a pelvic vessel, due to or as a consequence of rectal 
carcinoma; data or reports from the Defense Nuclear Agency, 
Defense Special Weapons Agency, and various VA personnel, 
inclusive of the VA's Chief Public Health and Environmental 
Hazards Officer; and the transcript of an RO hearing in May 
1996.  

Received by VA, following entry of the August 2000 denial, 
are multiple items of correspondence from the appellant in 
which she reiterated her belief that the veteran was exposed 
to ionizing radiation during World War II and that his rectal 
cancer was the result of such exposure.  In addition, she 
furnishes duplicate copies of separation documents compiled 
by the War Department, as well as reports or correspondence 
prepared by VA medical and non-medical personnel in March 
2000.  As well, materials which were not previously of record 
were submitted, including a copy of November 1945 
correspondence written by the veteran to his mother, a single 
photograph proffered to be of Japanese citizens displaced by 
use of a nuclear bomb, and a photocopy of what is proffered 
to be a pictorial from National Geographic magazine depicting 
the land areas of Japan in which nuclear bombs were 
detonated.  

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include the duplicate copies of War 
Department records and reports or correspondence prepared by 
VA medical and non-medical personnel in March 2000.  As well, 
the appellant's contentions are cumulative of those 
previously set forth.  It must be remembered that evidence 
which is both new and material can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  

Evidence not previously on file consists of the photo, the 
excerpted magazine article, and the veteran's November 1945 
letter to his mother, but such evidence is not both new and 
material in that does not bear significantly and 
substantially upon the question at hand, and by itself or in 
combination with the other evidence previously of record is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Despite the 
appellant's strong protestation to the contrary, her lay 
evidence does not competently speak to the service incurrence 
or aggravation of the veteran's fatal rectal carcinoma, nor 
does it in any explicit or implicit way denote the veteran's 
exposure to ionizing radiation while serving on active duty.  
As that evidence cannot be held to be new and material, the 
claim may not be reopened on that basis.  

The appeal is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


